SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the registrant [] Filed by a party other than the registrant[X] Check the appropriate box: []Preliminary Proxy Statement. []Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)). [X]Definitive Proxy Statement []Definitive Additional Materials []Soliciting Material Under Rule 14a-12. Arrow International, Inc. (Name of Registrant as Specified in Its Charter) The Robert L. McNeil, Jr. 1983 Trust (Name of Person(s) Filing Proxy Statement if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): [X]No fee required. []Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: 1 []Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-1 1(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: 2 2007 ANNUAL MEETING OF SHAREHOLDERS OF ARROW INTERNATIONAL, INC. PROXY STATEMENT OF THE ROBERT L. McNEIL, JR. 1983 TRUST This proxy statement and the enclosed BLUE proxy card are being furnished to you, the holders of shares of common stock, with no par value, of Arrow International, Inc. a Pennsylvania corporation, in connection with the solicitation by The Robert L. McNeil, Jr. 1983 Trust of proxies for use at the 2007 annual meeting of shareholders of Arrow International, Inc., scheduled to be held on September 20, 2007, and at any adjournments or postponements of the meeting. Arrow International, Inc. is referred to in this proxy statement as the Company, and The Robert L. McNeil, Jr. 1983 Trust is referred to as The McNeil Trust.The McNeil Trust owns 4,624,494 shares, or approximately 10%, of the Company’s common stock.With an investment at current market value of approximately $208,703,000 in the Company, our interests are squarely aligned with those of our fellow shareholders.Our only goal is to maximize value for all shareholders, in which we expect to share proportionately. The McNeil Trust has nominated for election seven directors: Robert J. Campbell, Paul D. Chapman, Robert W. Cruickshank, Eleanor F. Doar, Paul W. Earle, Gregory A. Pratt and Richard T. Niner. The McNeil Trust is soliciting proxies to— · elect a slate of seven highly-qualified nominees to the Company’s board of directors, five of whom have no ties with The McNeil Trust and all of whom are only seeking to benefit the Company’s shareholders; and · amend the by-laws of the Company to provide that notwithstanding any provision contained in the by-laws to the contrary, no person shall be eligible to serve as a director of the Company, if, as of the date of his or her election, re-election, appointment or re-appointment to the board of directors such person would be past the age of 72, but this will only apply to the election or appointment of directors following the 2007 annual meeting of shareholders and will not affect the unexpired terms of directors elected to the board of directors at the 2007 annual meeting of shareholders. On July 20, 2007, the Company announced that it had entered into an agreement to be acquired by Teleflex Incorporated in a merger transaction, in which the Company’s shareholders would receive cash consideration of $45.50 per share. Shareholders will be asked to vote on a proposal to adopt the Teleflex merger agreement at the 2007 annual meeting. The McNeil Trust intends to vote for the proposal to adopt the Teleflex merger agreement but makes no recommendation to other shareholders as to whether you should vote for or against the proposed merger. 3 The McNeil Trust is soliciting your vote on its nominees and its by-law proposal so that, if the merger with Teleflex is not consummated for any reason, the Company will be governed by a board committed to growth and development of the Company’s businesses and to engaging management with the vision and skills needed to implement this growth. As we set out in this proxy statement, The McNeil Trust’s nominees collectively have extensive backgrounds in public company financial oversight and accounting, the promotion of investor value and corporate law and governance.See page 12.The McNeil Trust believes its nominees will bring to the board the independent judgment, experience and diversity of background and perspective that shareholders can trust and that will be applied disinterestedly in the interests of all shareholders. If the merger agreement is adopted by shareholders and all other conditions to the merger are satisfied, The McNeil Trust anticipates that its nominees, if elected, would take all necessary and appropriate action to fulfill the Company’s obligations under the merger agreement and consummate the merger. Shareholders are referred to the proxy materials filed by the Company with the Securities and Exchange Commission for information concerning the background, proposed terms and related information on the proposed merger. See “Information About The McNeil Trust” and “Certain Other Information Regarding The McNeil Trust’s Nominees” for information about The McNeil Trust and its nominees. The McNeil Trust recommends that you vote to elect each of The McNeil Trust’s seven nominees. Vote the enclosed BLUE proxy card. You may use the proxy card furnished to you by The McNeil Trust to vote your shares FOR or AGAINST the Teleflex merger. However, to vote FOR the nominees of The McNeil Trust, you must sign, complete and return the proxy card that we are furnishing to you or, if your shares are held by a bank or broker instruct your bank or broker to vote your shares for the nominees of The McNeil Trust on your behalf. YOUR VOTE IS IMPORTANT, NO MATTER HOW MANY OR HOW FEW SHARES OF COMMON STOCK YOU OWN. THE McNEIL TRUST URGE YOU TO MARK, SIGN, DATE AND RETURN THE ENCLOSED BLUE
